        Case 1:14-cr-00652-PGG Document 259 Filed 09/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -
                                                                  ORDER
OSCAR PALMER,
                                                               14 Cr. 652 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Subject to this District’s COVID-19 protocols, trial will begin on Monday,

February 28, 2022 at 9:30 a.m. The courtroom will be announced in a subsequent order.

              Pretrial submissions – motions in limine, proposed voir dire, and requests to

charge – are due on January 28, 2022. Responsive submissions are due on February 4, 2022.

              A pre-trial conference will be held on February 22, 2022 at 10:00 a.m. in

Courtroom 705 of the United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       September 15, 2021
